MORRISON, Presiding Judge.
The offense is the unlawful fondling of the breast of a female under the age of fourteen years; the punishment, 5 years.
Our original opinion is withdrawn.
*261No statement of facts accompanies the record.
Bill of Exception No. 1 as qualified by the court reflects that 46 jurors answered present and qualified for service when the appellant’s case was called for trial on April 22, 1955. Of this number 8 were women. The court announced that “on occount of the fact that the legislature had not enacted any law at the time authorizing the separation of women and men jurors” that it would be necessary to excuse the women for the trial of the case. The bill further recites that appellant objected to such action on the part of the court.
This trial was held in Wilson County where the jurors are selected by a jury commission, and such trial was held long after the effective date of the constitutional amendment making women eligible for jury service.
The reasons assigned by the court cannot be upheld. We judicially know that women were serving as jurors in most counties of the state at the time the appellant was tried.
The judgment is reversed and the cause remanded.